               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ATLANTIC HOLDINGS LIMITED,                     CIVIL ACTION
        Plaintiff,

      v.                                       NO. 16-6247

APOLLO METALS, LTD.,
        Defendant.


                                  ORDER

      AND NOW, this 10th day of April 2019, upon consideration of Defendant's

Motion for Summary Judgment (ECF No. 91), Plaintiffs Response (ECF No. 99),

and Defendant's Reply (ECF No. 102), it is hereby ORDERED that Defendant's

Motion for Partial Summary Judgment (ECF No. 91) is GRANTED. The Clerk is

directed to close this matter.
